DETAILED ACTION
Status of Claims:
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
Claim Objections
Claim 14 is objected to because of the following informalities:  The claim states “1 to 2 degrees of horizontal” and “an water outlet”.  These limitations appear to contain typos and should be, for example, “1 to 2 degrees off horizontal” and “a water outlet”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1:
	The claim states “a plurality of horizontally oriented components…a first component…positioned in a tower unit wherein the tower unit has a substantially vertical orientation.” It is not clear what “horizontally oriented” and “vertical orientation” are limited to and it is not clear how a component can be horizontally and vertically oriented. 
	The claim states “containing a plurality of…components…a first component…a second component…a third component…a fourth component…” It is not clear if the first, second, third, and fourth components are the plurality of components or required in addition to the plurality of components.
	The claim states “can circulate water through a substantially closed spray and collection system.” Limitations following “can” are interpreted as optional. Therefore it is not clear if the spray and collection system are required by the claim or not.
	The claim states “can be directed…through flexible cups…” It is not clear if “flexible cups” are required by the claim or not. 
	The claim refers to “a water reservoir.” It is not clear if the water reservoir is part of the spray and collection system or not. 	
	The claim states “at least one sprayer…” it is not clear if the sprayer is part of or separate from the “spray and collection system”.
	
Regarding Claim 3:
	The claim refers to “a pump of the first component.” It is not clear if the pump part of the system of pumps pf the first component or in addition to the system of pumps. For the purposes of examination the “pump” of the first component will be considered to be part of the system of pumps.

Regarding Claim 4:	
	The claim refers to “at least one sensor.” It is not clear if the sensor is part of the monitoring subsystem or in addition to the monitoring subsystem. For the purposes of examination the sensor will be interpreted as part of the monitoring subsystem. 
	The claim states “capable of determining at least one property of water level, O2 concentration in water…” It is not clear if the claim is intended to require determining at least one property selected from “water level, O2 concentration...” or “at least one property of water level.” 

Regarding Claim 5:
	The claim states “the control subsystem is positioned in the first component.” This limitation renders the claim indefinite because there is no structure to the first component that something can be “in.” The first component is made up of a system of pumps and a monitoring and control subcomponent all positioned in a tower structure. It is therefore not clear what aspect of the first component the control subsystem is required to be “in”.

Regarding Claim 8:
	The claim refers to “the circulating water” there is insufficient antecedent basis for this limitation within the claim.

Regarding Claim 10:
	The claim states “a vertical rack structure capable of positioning at least …a grow tank…the grow tank containing…” It is not clear if the grow tank is required by the claim or only required to be capable of being positioned in the vertical rack.

Regarding Claim 13:
	The claims uses the phrase “such as”. Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
    
Regarding Claim 14:
	The claim refers to “at least one grow tank or reservoir tank”. It is not clear if these are the same grow tank or reservoir that the vertical rack is capable of holding or a different grow tank or reservoir tank.

Regarding Claim 19:
	The claim states “capable of holding a least one grow tank…into the grow tank…” It is not clear if the grow tank is required as part of the structure or not. The limitation also appears to contain a typographical error and should be “at least one grow tank.”
	The claim states “containing one or more pumps, anaerobic digester and electrical control components.” It is not clear if the claim is requiring one or more of each a pump, anaerobic digester and electrical control components or one or more feature selected from pumps, anaerobic digester and electrical control components.

The remaining claims are indefinite as they depend from indefinite claims. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehrman (US 2017/0105368).

Regarding Claim 10:
	Mehrman teaches the plant or aquatic animal growing structure comprising: a) a vertical rack structure capable of positioning a least a reservoir tank and a grow tank (pump tank and ebb and flow section) (see para. 0038, 0040); b) a base unit positioned on the vertical rack structure containing one or more pumps and electrical control components (controller section) (see par. 0039); c) the grow tank containing at least one internal sprayer capable of spraying water on plant roots protruding down into the grow tank from a top surface of the grow tank (spray water header) (see para. 0042, fig. 1); and d) a tube system connecting the pump, reservoir tank, and grow tank for circulating water (water supply tube) (see para. 0043, fig. 2).

Regarding Claim 12:
	Mehrman teaches the growing structure of claim 10 comprising one or more sensors for determining tank water level (limit switch) (see para. 0038), water flow rate, water pH, 02 concentration in water, CO2 concentration in water, or water temperature.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mehrman (US 2017/0105368) in view of Jollie (US 2017/0347548).

Regarding Claim 1:
	Mehrman teaches the system positioned in a modular tower structure with vertical orientation containing a plurality of horizontally oriented components capable of sustaining both plant and animal life comprising: a. a first component comprising a system of pumps, monitoring and control sub- components (pumps in pump tank and controller section) (see para. 0038, 0039) positioned in a tower unit wherein the tower unit has a substantially vertical orientation (four boxes are stacked making a tower unit) (see para. 0038) and the first component can circulate water through a substantially closed spray (spray water header) and collection system (ebb and flow section) (see para. 0042-0043); b. a second component comprising a water reservoir (base of pump tank) also positioned in the tower unit and in water communication with the first component (see para. 0038); c. a third component comprising at least one water sprayer positioned in a tank subcomponent wherein the sprayer (spray emitter) (see para. 00452, fig. 2) can be directed to plant roots extending down through flexible cups positioned above the tank (grow sleeves with net cups) (see para. 0046, fig. 2);
	Mehrman does not teach a fourth component comprising at least one light wherein the component is positioned in the tower unit and above the third component. Mehrman further teaches that light is necessary for the system (see para. 0006).
	Jollie teaches a modular system for hydroponic plant cultivation comprising a light unit positioned above sprayer and tank (third component) (see fig. 1, para. 0054).
	Mehrman and Jollie are analogous inventions in the art of hydroponic plant cultivation systems. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the light of Jollie above the third component of Mehrman because it provides light necessary for plants to grow and is the simple addition of a known feature to a known system obviously resulting in providing light to the plants, with an expectation of success. The combination of familiar elements is likely to be obvious when it does no
more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S.
__,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Regarding Claim 2:
	Mehrman, as modified, teaches the system of claim 1 further wherein excess water emitted from the sprayer within the third component is collected within the tank (ebb and flow section) and drains from the tank through a tube (bell siphon 146) to the reservoir (pump tank) of the second component (see Mehrman para. 0043).

Regarding Claim 3:
	Mehrman, as previously modified, teaches the system of claim 1 wherein water within the reservoir of the second component is pumped by a pump (water pump 30) of the first component through a tube to the sprayer located within the third component (see Mehrman para. 0038, 0043, fig. 2).

Regarding Claim 4:
	Mehrman, as previously modified, teaches the system of claim 1 further comprising at least one sensor capable of determining at least one property of water level (limit switch) (see para. 0038), 02 concentration in water, CO2 concentration in water, nitrogen concentration in water, water pH, water temperature (internal thermostat), or rate of water circulation and the sensor is in communication with a control subcomponent (see Mehrman para. 0039).

Regarding Claim 5:
	Mehrman, as previously modified, teaches the system of claim 4 wherein the control subcomponent is positioned in the first component (within the tower unit) (see Mehrman para. 0039).

Regarding Claim 8:
	Mehrman, as previously modified, teaches the system of claim 1 further comprising an oxygen or air pump (air pump 120) for aerating the circulating water (see para. 0039).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrman (US 2017/0105368) in view of Jollie (US 2017/0347548) as applied to claim 1 above, and further in view of Kim (WO 2018070650, English machine translation provided).

Regarding Claim 6:
	Mehrman, as previously modified, teaches the system of claim 1.
	Mehrman does not teach a fan for blowing air in a substantially horizontal direction above the top surface of the third component. Mehrman further teaches a fan for blowing air within the system (see para. 0039).
	Kim teaches a fan (fan 117) for blowing air in a substantially horizontal direction above the top surface (in an upper portion) of a plant holding tank (third component) (see fig. 5, pg. 3 last paragraph, pg. 4 5th paragraph).
	Mehrman, as modified, and Kim are analogous inventions in the art of plant cultivating systems. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the fan of Kim above the third component of Mehrman because it adjusts the humidity in the device (see Kim pg. 4 5th paragraph). It would also have been obvious to add the fan of Kim to the system of Mehrman because it is the simple addition of a known feature to a known plant cultivation system, obviously resulting in air flow above the growing plants, with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrman (US 2017/0105368) in view of Jollie (US 2017/0347548) as applied to claim 1 above, and further in view of Gordon (US 20180332830).

Regarding Claim 7:
	Mehrman, as modified, teaches the system of claim 1.
	Mehrman does not disclose a digester.
	Gordon teaches a digester (bio-digester) in conjunction with a hydroponic system (see abstract, para. 0055, 0119).
	Mehrman, as modified, and Gordon, are analogous inventions in the art of hydroponic systems. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the digester of Gordon to the system of Mehrman because it allows for energy generation (see Gordon para. 0055) and is the simple addition of a known feature to a known system, obviously resulting in organic matter being converted into biogas with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	
Regarding Claim 9:
	Mehrman, as modified, teaches the system of claim 1.
	Mehrman does not teach a component for sustaining aquatic life wherein the component is in water communication with the second and third component.
	Gordon teaches a system comprising a component for sustaining aquatic life (fish holding tank) in water communication (functionally connected) with components for watering plants (hydroponic unit, second and third components) (see para. 0119).
	Mehrman and Gordon are analogous inventions in the art of hydroponic systems. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the fish tank of Gordon to the modular tower structure of Mehrman in water communication with the second and third components because it is known to combine hydronic cultivation and aquaculture systems (see Gordon whole document) and it is the simple addition of a known feature to a known system, obviously resulting in water being recirculated between a fish tank and hydroponic system with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim(s) 11, 13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrman (US 2017/0105368) as applied to claim 10 above, and further in view of Gordon (US 20180332830).

Regarding Claim 11:
	Mehrman teaches the structure of claim 10.
	Mehrman does not teach a component for sustaining aquatic life wherein the component is in water communication with the second and third component.
	Gordon teaches a system comprising a component for sustaining aquatic life (fish holding tank) in water communication (functionally connected) with components for watering plants (hydroponic unit, second and third components) (see para. 0119).
	Mehrman and Gordon are analogous inventions in the art of hydroponic systems. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the fish tank of Gordon to the modular tower structure of Mehrman in water communication with the second and third components because it is known to combine hydronic cultivation and aquaculture systems (see Gordon whole document) and it is the simple addition of a known feature to a known system, obviously resulting in water being recirculated between a fish tank and hydroponic system with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Regarding Claim 13:
	Mehrman teaches the growing structure of claim 12.
	Mehrman does not teach the sensor in communication with a CPU operating software for the control, at predetermined rates or ranges, of subcomponents such as water level valves, water circulating pump operation, aerating pump operation, water temperature control mechanism or pH control mechanism.
	Gordon teaches the use of a CPU operating software for the control of the system (see para. 0109).
	Mehrman and Gordon are analogous inventions in the art of hydroponic systems. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the controller of Mehrman with the CPU controller of Gordon because it is the simple substitution of one known control system with another known control system, obviously resulting in automated control of the system with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding Claim 15:
	Mehrman, as modified, teaches the growing structure of claim 11.
	Mehrman does not teach a waste digester within the tube system for circulating water and the waste digester is structured to facilitate the transformation of waste into nutrients.
	Gordon teaches a digester (bio-digester) within the tube system for circulating water and the waste digester is structured to facilitate the transformation of waste into nutrients (see abstract, para. 0055, 0119).
	Mehrman, as modified, and Gordon, are analogous inventions in the art of hydroponic systems. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the digester of Gordon to the system of Mehrman because it allows for energy generation (see Gordon para. 0055) and is the simple addition of a known feature to a known system, obviously resulting in organic matter being converted into biogas with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Regarding Claim 16:
	Mehrman, as modified, teaches the growing structure of claim 11. Mehrman does not disclose the water concentration of 02 and CO2 is maintained substantially in equilibrium. However, the claims are directed to a structure, not a method. Method limitations only add patentable weight to system claims to the extent that the prior art system must be capable of the same function. In the instant case, as the structure of Mehrman, as modified by Gordon, contains an interconnected hydroponic system and fish tank the O2 and CO2 could be maintained in equilibrium. 

Regarding Claim 17:
	Mehrman, as modified, teaches the growing structure of claim 16 wherein the equilibrium is maintained by a controlled quantity of aquatic animals within the aquatic animal tank and quantity of plants wherein the roots of the plants are protruding down into the grow tank from a top surface of the grow tank.  The combination does not explicitly teach controlling the quantity of aquatic animals or plants, however the claims are directed to a system, not a method. Method limitations only add patentable weight to the extent that the prior art system must be capable of the same method. In the instant case, as both aquatic animals and plants are present in the system the quantities could be controlled. 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrman (US 2017/0105368) as applied to claim 10 above, and further in view of Kim (WO 2018070650, English machine translation provided).

Regarding Claim 14:
	Mehrman teaches the growing structure of claim 10.
	Mehrman does not teach wherein at least one grow tank or reservoir tank is self draining with a bottom surface having a slope of approximately 1 to 2 degrees of horizontal and an water outlet proximate to the lowest point of the bottom surface.
	Kim teaches a hydroponic system wherein the growing tank (growing zone) is self-draining with a bottom surface having a slope (inclined) and a water outlet proximate to the lowest point of the bottom surface (see pg. 7, 8th paragraph, fig. 7). Kim does not teach that the slope is approximately 1 to 2 degrees of horizontal. Kim further teaches that the level of inclination is adjustable  in order to maintain a predetermined height in the growing table (see pg. 7, 9th paragraph). It would therefore have been obvious to one skilled in the art to adjust the inclination and select 1 to 2 degrees in order to control the liquid height in the growing tank. “[W]here the general conditions of a claim are disclosed in the prior art, it is not
inventive to discover the optimum or workable ranges by routine experimentation.” See
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). 
	Mehrman and Kim are analogous inventions in the art of hydroponic systems. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the inclination of Kim to the growing tank of Mehrman because it allows the height of liquid in the growing tank to be controlled (Kim pg. 7, 8th -9th paragraph) and it is desirable in Mehrman to control the fluid level in the growing tank (regulated by a siphon) (see Mehrman para. 0040).
	 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrman (US 2017/0105368) and Gordon (US 20180332830) as applied to claim 15 above, and further in view of Kim (WO 2018070650, English machine translation provided).

Regarding Claim 18:
	Mehrman, as previously modified, teaches the growing structure of claim 15.
	Mehrman, as modified, does not teach the aquatic animal tank is self draining with a bottom surface having a slope of approximately 1 to 2 degrees of horizontal and a water circulation outlet proximate to the lowest point of the bottom surface.
	Kim teaches a hydroponic system with a tank that is self-draining with a bottom surface having a slope (inclined) and a water outlet proximate to the lowest point of the bottom surface (see pg. 7, 8th paragraph, fig. 7). Kim does not teach that the slope is approximately 1 to 2 degrees of horizontal. Kim further teaches that the level of inclination is adjustable  in order to maintain a predetermined height in the growing table (see pg. 7, 9th paragraph). It would therefore have been obvious to one skilled in the art to adjust the inclination and select 1 to 2 degrees in order to control the liquid height in the tank. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). 
	Mehrman and Kim are analogous inventions in the art of hydroponic systems. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the inclination of Kim to the aquatic animal tank of Mehrman (as modified) because it allows the height of liquid in the growing tank to be controlled (Kim pg. 7, 8th -9th paragraph) and it is the simple addition of a known feature to a known tank, obviously resulting in the flow of fluid from one end of the aquatic tank to the other, with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehrman (US 2017/0105368) in view of Gordon (US 20180332830) and Ikeuchi et al (WO2015174493, English machine translation provided).

Regarding Claim 19:
	Mehrman teaches the plant or aquatic animal growing structure comprising: a) a vertical rack structure capable of holding a least one grow tank (see para. 0038, fig. 2); b) a base unit positioned on the vertical rack structure containing one or more pumps and electrical control components (controller section) (see para. 0039); c) the grow tank containing at least on internal sprayer capable of spaying water on plant roots protruding down into the grow tank from a top surface of the grow tank (spray emitters 144) (see para. 0042, fig, 2); and d) a tube system connecting the pump and grow tank for circulating water (see para. 0043).
	Mehrman does not teach that the base unit contains an anerobic digester or the droplet size from the internal sprayer. 
	Gordon teaches an anaerobic digester (bio-digester that produces biogas) within the tube system for circulating water (see abstract, para. 0055, 0119).
	Mehrman, as modified, and Gordon, are analogous inventions in the art of hydroponic systems. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the digester of Gordon to the system of Mehrman because it allows for energy generation (see Gordon para. 0055) and is the simple addition of a known feature to a known system, obviously resulting in organic matter being converted into biogas with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Ikeuchi teaches a hydroponic cultivation system comprising an internal sprayer capable of spaying water having water droplets of 50 micron diameter or less on plant roots (average diameter of 10 to 30 µm) (see pg. 5, 4th paragraph).
	Mehrman, as modified, and Ikeuchi are analogous inventions in hydroponic plant cultivation systems. It would have been obvious to one skilled in the art before the effective filing date of the invention to use sprayers in Mehrman capable of spraying water having a droplet diameter of less than 50 microns, as disclosed by Ikeuchi because the use of small particle sizes allows the nutrients to be suspended in the air and more easily adsorbed by the plant roots (see Ikeuchi pg. 4, 4th paragraph).

Regarding Claim 20:
	Mehrman, as previously modified, teaches the plant or aquatic animal growing structure of claim 19.
	Mehrman does not teach an aquatic animal tank in water circulation of the pump, anerobic digester, and grow tank.
	Gordon teaches a system comprising an aquatic animal tank (fish holding tank) in water circulation (functionally connected) with components for watering plants and the anerobic digester (hydroponic unit, second and third components) (see para. 0119).
	Mehrman and Gordon are analogous inventions in the art of hydroponic systems. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the fish tank of Gordon to the modular tower structure of Mehrman in water communication with the pump, anaerobic digester, and grow tank because it is known to combine hydronic cultivation and aquaculture systems (see Gordon whole document) and it is the simple addition of a known feature to a known system, obviously resulting in water being recirculated between a fish tank and hydroponic system with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        8/10/2022